UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
v. No. 4:20 MJ 8008-1 SRW
ANTHONY J. NAYLOR,
Defendant.

MOTION FOR PRETRIAL DETENTION AND HEARING

Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,
United States Attorney for the Eastern District of Missouri, and Jeannette S. Graviss, Assistant
United States Attorney for said District, and moves this Court 1o order the defendant detained
pending further judicial proceedings, and further requests that a detention hearing be held three
days from the date of the defendant’s initial appearance before the United States Magistrate Judge
pursuant to Title 18. United States Code, Section 3141, et. seq.

As for its grounds for detention, the government requests this Court to consider the
following factors pursuant to Title 18, United States Code, Section 3142,

Grounds for Detention

1. The defendant is charged in Count I with being a felon in possession of a firearm
in violation of Title 18, United States Code, Section 922(g), an offense involving a firearm. As
such, the government requests this court to hold a hearing pursuant to Title 18, United States Code,
Section 3142(f)(1)(E) to determine whether any condition or combination of conditions will
reasonably assure the appearance of the defendant and the safety of any other person and the

community.
The Nature and Circumstances of the Offense

2. Title 18, United States Code, Section 3142(g)(1) requires this Court to consider the
nature and characteristics of the offense charged, including whether the offense involves a firearm.
Because the offense involves a firearm, the first of the § 3142(g) factors weighs in favor of
detention.

The Weight of the Evidence Against the Defendant

3, Section 3142(g)(2) requires this Court to consider the weight of the evidence
against the defendant. The government submits that the evidence against the defendant is strong.

4, The defendant was observed operating a stolen vehicle at a high rate of speed
through a crowded intersection. The vehicle had been reportedly used in a homicide and shooting
that had occurred just moments before. After the defendant crashed the vehicle, detectives
observed him get out of the driver’s seat and try to flee. Three loaded firearms were located inside
the vehicle, including a handgun that was on the driver’s seat floorboard.

5. Because the weight of the evidence against the defendant is strong, the second of
the § 3142(g) factors weighs heavily in favor of detention.

The History and Characteristics of the Defendant

6. Section 3142(g)(3)(A) requires this Court to consider the history and characteristics
of the person, including the person’s character, physical and mental condition, employment,
financial resources, length or residence in the community, community ties, past conduct, history
relating to drug or alcohol abuse, criminal history and record concerning appearance at coutt
proceedings.

7. While the defendant appears to have lived in the community for his entire life, his

ties to the community do not appear to be strong. The defendant was placed on probation in
February, 2020, and listed an address on Highland Avenue. The defendant has failed to report to
his probation officer and when she sent mail to the address on Highland, it was returned to her
with a note that he no longer lived there. Furthermore, there is currently a warrant out for the
defendant’s arrest in Cause Number 4:19CR00431 RWS (NCC). Agents have been to the address
on three separate occasions in an attempt to locate the defendant to no avail.

8, On June 1, 2018, a Complaint was filed in Cause Number 1822-CR01909 in the
Circuit Court for the City of St. Louis, Missouri. The probable cause statement made under penalty
of perjury by a St. Louis Metropolitan Police Department stated that on June 30, 2017, the
defendant held a gun to L.S.’s head, a passenger in a 2013 Hyundai Elantra, Another individual
pointed a firearm at the driver of the car. Four days later, the defendant was found driving the
2013 Hyundai Elantra at a high rate of speed. When officers located the vehicle, they discovered
two firearms inside, both loaded with high capacity magazines. The defendant admitted the
firearms belonged to him.

12. On May 2, 2019, the defendant pled guilty to tampering 1“! degree in St. Louis
County, Missouri in Cause Number 17SL-CR05271 for driving the stolen 2013 Hyundai Elantra
on July 3, 2017. The imposition of sentence was suspended and the defendant was placed on
probation for a term of three years.

13. On May 12, 2019, just days after being placed on probation, and while out on bond
for robbery 1*' degree and armed criminal action; detectives with the St. Louis Metropolitan Police
Department observed the defendant engage in a hand-to-hand transaction in the 1400 block of
Hamilton in the City of St. Louis. When the detectives attempted to stop the defendant, he ran.
While running away, the defendant discarded a baggie containing cocaine base and a satchel that

contained methamphetamine and a firearm loaded with a high capacity magazine. The firearm
was examined, test fired, and determined to be a match to shell casings recovered from the scene
of a homicide on October 29, 2018; and to shell casings recovered from shooting incidents on
October 28, December 17, and December 21, 2018.

14, On February 28, 2020, the defendant pled guilty to stealing from a person arising
out of the incident during which he pointed a gun at L.S.’s head and stole the Hyundai. The
defendant was sentenced to seven years in prison, however, the execution of sentence was
suspended, The defendant was placed on probation for a term of three years and ordered to have
no contact with the victim or his co-defendant, not to possess a weapon, to maintain full-time
employment, and to complete the police partnership program. The defendant has failed to report
to his probation officer, has not resided at the address he gave to probation, has not maintained
employment, has not completed the police partnership program, and has been in possession of
several firearms.

15. The defendant’s prior criminal history, past conduct, history related to drugs, his
failure to comply with conditions of court supervision, and his history of resisting arrest weigh
heavily in favor of detention. The defendant’s conduct demonstrates that the defendant is a
significant danger to the community and a flight risk.

The Nature and Seriousness of the Danger to the Community

16. The defendant has a history of being in possession of firearms with extended
capacity magazines. At least one of the firearms the defendant possessed had been used in a
homicide and multiple shootings.

17. The defendant has pled guilty to an offense that involved him pointing a firearm
and another person’s head and stealing a motor vehicle. In fact, when recovered, the vehicle had

two firearms inside and the defendant admitted the firearms belonged to him.
18, The defendant has a history of driving at a high rate of speed and violating traffic
laws in order to evade the capture of Jaw enforcement. On September 9, 2020, the defendant
caused a serious accident as a result of his extremely dangerous conduct. He was injured and a
passenger in the car, co-defendant James Bibby was seriously injured.

19, The defendant was driving a car that was observed fleeing a shooting during which
three people were shot, one of the victims died. There were three firearms found in the car that
the defendant had been driving.

20. The defendant also has a history of committing offenses while on court supervision,
therefore, there is no reason to believe that any combination of conditions would ensure the safety
of the community.

21. The safety of the community would be at risk were the defendant to be released on
bond. See 18 U.S.C. § 3142(g)(4).

Risk of Flight

22. There is a serious risk that the defendant will flee. The defendant has resisted arrest
by fleeing on multiple occasions.

23. The defendant has a history of failing to comply with conditions of supervision,
including failing to report to his probation officer.

24, After being transported to the hospital on September 9, 2020, the defendant told a
nurse that he intended to run and repeatedly asked the detectives to loosen the handcuffs.

Conclusion

22. The government submits that when considering all of the factors outlined in Title

18, United States Code, § 3142(g), the factors weigh heavily in favor of detention, There is clear

and convincing evidence that no condition or combination of conditions that will reasonably assure
Case: 4:20-mj-O8008-SRW Doc.#: 4 Filed: 09/14/20 Page: 6 of 6 PagelD #: 14

the safety of any other person and the community. Furthermore, there is a preponderance of

evidence that the defendant is a flight risk.

Respectfully submitted,
JEFFREY B. JENSEN
United States Attorney

/s/ Jeannetie S. Graviss
JEANNETTE S. GRAVISS #44483MO
Assistant United States Attorney
